Citation Nr: 0312394	
Decision Date: 06/10/03    Archive Date: 06/16/03

DOCKET NO.  97-22 620	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Albuquerque, New Mexico


THE ISSUES

Whether a timely substantive appeal has been filed with 
respect to the Regional Office's November 1993 denial of the 
claim of service connection for the cause of the veteran's 
death.


REPRESENTATION

Appellant represented by:	David Greer, Attorney at Law


ATTORNEY FOR THE BOARD

K. Osborne, Counsel


INTRODUCTION

The veteran had active military service from November 1951 to 
January 1953.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a May 1996 decision 
by the RO which determined that the appellant had not 
submitted a timely substantive appeal with respect to the 
November 1993 rating decision. 

In July 1998, the Board issued a decision which confirmed the 
RO's finding that the appellant had not submitted a timely 
substantive appeal with respect to the November 1993 rating 
decision.  The appellant appealed to the United States Court 
of Appeals for Veterans Claims (Court).  In a February 2002 
Memorandum Decision, the Court vacated and remanded the 
Board's July 1998 decision.

In its memorandum decision, the Court noted that a claim for 
accrued benefits had been raised.  The Board observes that in 
July 1993, the RO denied the veteran's claim of service 
connection for a seizure disorder and that the veteran died 
in October 1993.  At the time of his death, the one-year 
appeal period had not expired.  In other words, the July 1993 
rating decision was not final and was still pending at the 
time of the veteran's death.  In November 1993, the appellant 
submitted an application for dependency and indemnity 
compensation for death pension and accrued benefits.  In 
November 1993, the RO adjudicated a claim of service 
connection for the cause of the veteran's death but failed to 
adjudicate the claim for accrued benefits.  The Board cannot 
adjudicate this claim in the first instance.  See Bernard v. 
Brown 4 Vet. App. 384 (1993).  Consequently, the claim for 
accrued benefits is referred to the RO for appropriate 
action.




REMAND

The appellant and her attorney contend, in substance, that 
she has filed a timely appeal of the November 1993 denial of 
service connection for the cause of the veteran's death.  

The Board notes that during the pendency of the appeal - and 
subsequent to the Board's August 1998 remand - the Veterans 
Claims Assistance Act of 2000 (hereinafter VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was enacted.  This 
liberalizing law is applicable to the veteran's claim.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  The Act 
and its implementing regulations (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)) essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45620 (to 
be codified at 38 U.S.C.A. § 3.159(c)).

These laws and regulations also include notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) (2002).

The Board finds that the RO should inform the appellant and 
her representative of the VCAA and its notification 
provisions.  

Additional argument regarding the issue on appeal has been 
made since the May 1997 statement of the case.  In this 
respect, the appellant, through her attorney, argued for the 
first time before the Court that he never received the May 
1995 statement of the case.  The RO should review the 
appellant's arguments in connection with the adjudication of 
this appeal.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should send the appellant and 
her representative a letter explaining 
the VCAA, to include the duty to assist 
and notice provisions contained therein.  
Among other things, the letter should 
explain, what, if any, information 
(medical or lay evidence) not previously 
provided to the Secretary is necessary to 
substantiate the claim.  The letter 
should also specifically inform the 
appellant and her representative of which 
portion of the evidence is to be provided 
by the claimant and which part, if any, 
the RO will attempt to obtain on behalf 
of the claimant.

2.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should again review this 
claim and address the appellant's 
argument that her representative did not 
receive a copy of the May 1995 statement 
of the case.  The RO must provide 
adequate reasons and bases for its 
determinations, addressing all issues and 
concerns that were noted in this REMAND.  

3.  The appellant and her representative 
must be furnished a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




